Case 1:18-cv-00317-JB-N Document 298 Filed 03/05/21 Page 1 of 4                   PageID #: 3685




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                  )
                                                 )
                       Plaintiffs,               )
                                                 )
 v.                                              )
                                                 ) CIVIL ACTION NO. 1:18-00317-JB-N
 OUTOKUMPU STAINLESS USA,                        )
                                                 )
                       Defendant.                )


                                SECOND ORDER TO SHOW CAUSE

        ADP, Inc. violated this Court’s February 19, 2021 order to appear, with counsel, on March

 5, 2021 to show cause for its failure to comply with a subpoena. (Doc. 288 (“Order”)). The Order

 was clear:

        A corporate representative of ADP, as well as counsel for the parties, shall
        appear before this Court with counsel at 1:30 PM in Courtroom 4A on March 5,
        2021. At the hearing, ADP shall show cause for its failure to comply with the
        Subpoena attached as Exhibit A. Said representative shall be prepared to provide
        a detailed chronology if its efforts to comply (if any) and all communications with
        Defendant, through the date of the hearing, concerning the Subpoena.

 (Id. (emphasis in original)). Notwithstanding the clarity of the Order and the absence of any

 language allowing for electronic appearance, ADP called Court’s Chambers less than four (4)

 hours before the hearing to confirm its purported understanding that it could appear

 electronically. ADP’s understanding strains credulity. Moreover, the Order was entered two




                                                1
Case 1:18-cv-00317-JB-N Document 298 Filed 03/05/21 Page 2 of 4                              PageID #: 3686




 weeks prior to the hearing. If ADP believed its “understanding” required confirmation, ADP could

 have sought it more that 4 hours before the hearing.1

          No ADP representative appeared at the hearing. Although Garrett Zoghby attended as

 counsel, ADP had retained him only two (2) hours prior to the hearing. As a consequence of

 ADP’s untimely retention of Mr. Garrett, he was unable to make the showings required by the

 Order.

          To be clear once again:

          Following a hearing to address Defendant OUTOKUMPU STAINLESS USA, LLC’s

 (“Defendant”) continuing failure to produce basic and essential documentation relating to its

 employees who have filed this lawsuit, the United States Magistrate Judge denied Plaintiffs’

 Motion for Sanctions “to allow the Defendant an opportunity to subpoena relevant information

 from [its] third-party payroll timekeeping servicer ADP . . ..” (Doc. 229, PageID.2697).

 Defendant was Ordered to issue a subpoena to ADP by July 29, 2020. (Id.). On July 29, 2020,

 Defendant certified the Subpoena had been issued. (Doc. 230).

          The Court’s record indicates ADP has filed neither an objection nor a motion to quash

 the subpoena. By all accounts, including the representations of the Defendant when pressed

 by the Court, ADP has failed and/or refused to comply with this Court’s Subpoena.

 Furthermore, the Court notes that it “is the employer’s duty to keep records of the employee's




 1
  Defendant OTK called Court’s Chambers at 4:58 on the evening before the hearing and was disabused of a similar
 purported misunderstanding of the Order it had for some two weeks prior.



                                                       2
Case 1:18-cv-00317-JB-N Document 298 Filed 03/05/21 Page 3 of 4                     PageID #: 3687




 wages, hours, and other conditions and practices of employment. The employer is in a superior

 position to know and produce the most probative facts concerning the nature and amount of

 work performed and employees seldom keep such records themselves.” Allen v. Bd. of Pub.

 Educ. For Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007) (citation and quotation omitted). “The

 obligation is the employer’s and it is absolute. He cannot discharge it by attempting to transfer

 his statutory burdens of accurate record keeping, 29 U.S.C.A. 211(c), and of appropriate

 payment, to the employee. The employer at its peril, had to keep track of the amount of

 overtime worked by those of its employees in fact within the Act.” Caserta v. Home Lines

 Agency, Inc., 273 F.2d 943, 946 (2d Cir. 1959) (Friendly, J.) (quotation omitted). Accord Kuebel

 v. Black & Decker Inc., 643 F.3d 352, 363 (2d Cir. 2011) (“[A]n employer’s duty under the FLSA

 to maintain accurate records of its employees' hours is non-delegable.”).

        A corporate representative of ADP, as well as counsel for the parties, shall appear

 before this Court with counsel at 1:30 PM in Courtroom 4A on March 12, 2021. At the hearing,

 ADP shall show cause for its failure to comply with the Subpoena attached as Exhibit A. Said

 representative shall be prepared to provide a detailed chronology if its efforts to comply (if any)

 and all communications with Defendant, through the date of the hearing, concerning the

 Subpoena.

        Additionally, ADP shall show cause for its violation of the Court’s February 19, 2021

 Order. (Doc. 288).

        Additionally, Defendant OTK shall also appear with a corporate representative familiar

 with ADP and the production of documents and ADP data.




                                                  3
Case 1:18-cv-00317-JB-N Document 298 Filed 03/05/21 Page 4 of 4                  PageID #: 3688




        To eliminate any confusion, ADP and the parties shall assume the hearing is going forward

 unless this Court orders otherwise. All persons required to attend shall do so physically, in the

 Courtroom. Electronic attendance, appearance, or participation is not permitted.

        Counsel for Plaintiffs shall prepare an application for reasonable expenses related to

 pursuing their motions to compel and motions for sanctions under Rule 37(b)(2)(C) of the Federal

 Rules of Civil Procedure as the Court set out during the March 5th hearing. Obviously, counsel

 for Plaintiffs shall attend the March 12th hearing in person.

        DONE and ORDERED this 5th day of March, 2021.

                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE




                                                 4
